Per Curiam.
This case coining on for decision by the entire bench of six Justices, and the court standing evenly divided, Russell, C. J., and Hill and Hines, JJ., being of the opinion that the judgment of the trial court should be affirmed, and Beck, P. J., and Atkinson and Gilbert, JJ., being of the opinion that the judgment should be reversed, the judgment stands affirmed by operation of law.
Russell, C. J.,
being of the opinion, as stated in case No. 8526, ante, that the petition did not set forth a cause of action and should have been dismissed upon demurrer, and that consequently the further proceedings of the trial succeeding the ruling upon demurrer were nugatory, it naturally follows that I am of the opinion that the court had no right to amend the judgment in any respect, and therefore that he did not err in refusing to allow the attorney’s fees.